t c summary opinion united_states tax_court jeffery allen suiter petitioner v commissioner of internal revenue respondent docket no 15409-07s filed date jeffery allen suiter pro_se terra-lynn zentara for respondent gale judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure with respect to petitioner’s federal_income_tax the issues for decision are whether petitioner is entitled to a dependency_exemption deduction under sec_151 and c and whether petitioner is entitled to a child_tax_credit under sec_24 background some of the facts have been stipulated we incorporate the stipulated facts and exhibits into our findings by this reference at the time the petition was filed petitioner resided in kentucky petitioner timely filed his federal_income_tax return for on his return petitioner claimed a dependency_exemption deduction and child_tax_credit for jks petitioner’s minor son from a prior marriage to amanda suiter amanda with whom he had two children jks is the younger of their two children petitioner and amanda divorced in on date the state court with jurisdiction held a hearing in connection with the divorce and by oral order granted petitioner and amanda joint custody of their children and directed that petitioner would be allowed to claim a tax 2the court refers to minor children by their initials see rule a jks was born in exemption for jks on his tax returns and that amanda would be allowed to claim a tax exemption for their older child on her tax returns in a written order dated date the state court designated amanda the primary residential caretaker of the children and awarded petitioner visitation rights on a regular basis subsequently amanda remarried and made plans to move to georgia with her new husband and the children petitioner filed a motion seeking primary residential custody of the children which by written order entered date the state court denied in the order the state court permitted amanda to move with her husband and children to georgia and awarded petitioner visitation rights generally every third week from friday pincite p m to sunday pincite p m as well as for consecutive weeks during the summer and during certain holidays in jks resided with petitioner approximately months as noted petitioner claimed a dependency_exemption deduction with respect to jks on his return and included thereon jks’s social_security_number no form_8332 release of claim to exemption for child of divorced or separated parents or any other waiver signed by amanda was attached to the return respondent issued a notice_of_deficiency with regard to petitioner’s taxable_year disallowing the dependency_exemption deduction and child_tax_credit that petitioner claimed for jks petitioner filed a timely petition for redetermination discussion the commissioner’s determinations in the notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving error in the determinations see rule 290_us_111 petitioner has not claimed or shown eligibility for a shift in the burden_of_proof under sec_7491 he has not in any event introduced credible_evidence that standing alone would be a sufficient basis for a decision in his favor see 116_tc_438 consequently the burden_of_proof does not shift to respondent pursuant to sec_7491 dependency_exemption deduction sec_151 and c allows a taxpayer a deduction for each individual who is a dependent of the taxpayer as defined in sec_152 provided that the dependent’s identifying number is included on the return see sec_151 sec_7701 sec_6109 sec_152 defines the term dependent in pertinent part to include a son of the taxpayer over half of whose support for the calendar_year was received from the taxpayer or treated as received under sec_152 or e sec_152 provides a special rule for treating a taxpayer as providing over half of the support of his or her child where the parents are divorced the special rule states that if the child received over half of his support during the calendar_year from his divorced parents and the child is in the custody of one or both parents for more than one-half of the calendar_year then the child is treated as receiving over half of his support during the calendar_year from the parent having custody for the greater portion of the calendar_year referred to as the custodial_parent in the statute see id the regulations provide that if the parents have split custody then ‘custody’ will be deemed to be with the parent who as between both parents has the physical custody of the child for the greater portion of the calendar_year sec_1_152-4 income_tax regs emphasis added see also neal v commissioner tcmemo_1999_97 noah v commissioner tcmemo_1998_384 nieto v commissioner tcmemo_1992_296 an exception to the sec_152 rule for divorced parents is extended in sec_152 which provides that if the custodial_parent signs a written declaration that he or she will not claim the child as a dependent and the noncustodial 3as cited herein sec_1_152-4 income_tax regs is applicable for taxable years beginning after date fed reg date and before date fed reg date 4the exceptions in sec_152 and do not apply in this case there is no evidence of a multiple_support_agreement as defined in sec_152 covering petitioner’s children in and there was no pre-1985 instrument within the meaning of sec_152 applicable to them parent attaches the declaration to his or her return for the taxable_year then the noncustodial_parent is entitled to the dependency_exemption deduction petitioner and amanda had joint custody of jks during the parties have stipulated that petitioner had physical custody of jks for approximately months in that year given the state court’s date order permitting amanda to move to georgia and take the children with her we find--in the absence of any contrary evidence--that amanda had physical custody of jks for the remainder of therefore she is the custodial_parent as defined in sec_152 because petitioner the noncustodial_parent did not attach form_8332 or an equivalent waiver to his tax_return he is not entitled to the dependency_exemption deduction see sec_152 see also 114_tc_184 in miller we explained the blanket nature of the rule and its rationale sec_152 clearly requires that the custodial_parent release the dependency_exemption for a child by signing a written declaration to that effect in order for the noncustodial_parent to claim the child’s dependency_exemption the control_over a child’s dependency_exemption conferred on the custodial_parent by sec_152 was intended by congress to simplify the process of determining who is entitled to 5for purposes of sec_152 the term noncustodial_parent means the parent who is not the custodial_parent sec_152 6we assume without deciding that petitioner and amanda together provided more than half of jks’s support during claim dependency_exemptions for children of a marriage id petitioner argues that he is entitled to claim jks as a dependent for pursuant to the date order of the state court granting him that right while petitioner’s frustration may be understandable it is nonetheless the case that a state court grant to a taxpayer of the right to claim the dependency_exemption deduction is ineffective if the requirements of sec_152 are not met because a state court cannot determine issues of federal tax law miller v commissioner supra pincite on the basis of the foregoing we hold that petitioner is not entitled to a dependency_exemption deduction for jks for accordingly we sustain respondent’s determination 7in congress considered but promptly rejected a rule that would have treated a state court order as a sufficient basis for claiming the dependency_exemption see working families tax relief act of wftra publaw_108_311 sec 118_stat_1169 amending sec_152 effective for taxable years beginning after date to provide that a noncustodial_parent is entitled to the dependency_exemption deduction for a child supported by the divorced parents together if a decree of divorce or separate_maintenance or written_separation_agreement provides that the noncustodial_parent shall be entitled to any deduction allowable under sec_151 for such child however congress promptly reconsidered and retroactively repealed the change before the end of so that it had no effect see gulf_opportunity_zone act of publaw_109_135 119_stat_2632 retroactively amending sec_152 effective as if included in the wftra to eliminate the noncustodial parent’s entitlement to a dependency_exemption deduction pursuant to a state court decree disallowing the dependency_exemption deduction for jks claimed by petitioner for child_tax_credit subject_to income limitations not pertinent here a child_tax_credit is allowed with respect to each qualifying_child of the taxpayer sec_24 and b sec_24 defines a qualifying_child as an individual for whom the taxpayer is allowed a dependency_exemption deduction under sec_151 and who has not attained age since we have concluded that petitioner is not entitled to a dependency_exemption deduction for jks jks is not petitioner’s qualifying_child under sec_24 consequently petitioner is not entitled to claim a child_tax_credit and we sustain respondent’s determination to that effect to reflect the foregoing decision will be entered for respondent
